Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 11/5/2021, in which claims 14 and 15 are amended. No claims are newly added or canceled. The amendment after FINAL will be entered.
Claims 14-20 are pending in the instant application and are found to be allowable.
Priority
The application is a National Stage entry of PCT/RU2018/000278 filed on 4/21/2018.
Withdrawn Rejections and Reasons for Allowance
Applicant’s amendment, filed on 11/5/2021, with respect to the rejection of claims 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cochrane et al. (US 2005/0271754, reference of record), in view of Knutsen et al. (US 2016/0317554), has been fully considered and is persuasive.  Cochrane does not teach the instantly claimed fumarate chelates and Knutsen does not remedy the deficiency of Cochrane. The rejection is hereby withdrawn. Cochrane is the closest prior art reasonably suggesting combining fumarates with B vitamins, for a therapeutic treatment. The instant claims are non-obvious over Cochrane because there is no motivation to select a group IIA/IIB metal chelate form of a dimeric fumarate, with a reasonable assurance of success in the composition or method of Cochrane. In contrast, the instant specification shows via 
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/DALE R MILLER/           Primary Examiner, Art Unit 1623